Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
9th day of May 2011, by and between Aegerion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Mark Fitzpatrick (the “Employee”).

WITNESSETH:

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with Section 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.

(b) “Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Confidentiality Agreement” shall mean the Company’s Confidentiality,
Assignment and Noncompetition Agreement attached hereto as Exhibit A.

(e) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Employee’s conviction
of, or plea of guilty or no contest to: (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company, (iv) the
commission by Employee of an act of fraud or embezzlement against the Company,
or any other act that creates or reasonably could create negative or adverse
publicity for the Company; (v) any violation by Employee of the policies of the
Company, including but not limited to those relating to sexual harassment,
ethics or business conduct, and those otherwise set forth in the manuals or
statements of policy of the Company, (vi) Employee’s violation of federal or
state securities laws, or (vii) Employee’s breach of this Agreement or breach of
the Confidentiality Agreement.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

Confidential

 

(g) “Date of Termination” shall mean the date on which Employee’s employment
terminates.

(h) “Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(i) “Effective Date” shall mean May 9,2011.

(j) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s duties, or responsibilities, (ii) a material reduction
in Base Salary as set forth in Section 4(a) hereof (other than pursuant to an
across-the-board reduction applicable to all similarly situated executives),
(iii) the relocation of Employee’s principal place of employment more than fifty
(50) miles from its current location, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above). Employee acknowledges and agrees
that Employee’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(e) hereof. Notwithstanding the foregoing, during the Term, in the
event that the Company reasonably believes that Employee may have engaged in
conduct that could constitute Cause hereunder, the Company may, in its sole and
absolute discretion, suspend Employee from performing Employee’s duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement, including the payment of
Base Salary pursuant to Section 4(a), during such period of suspension.

(k) “Release of Claims” shall mean a separation agreement in a form acceptable
to the Company under which Employee releases the Company from any and all claims
and causes of action and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits in the event his employment is
terminated by the Company without Cause or by Employee for Good Reason, as
described in Sections 7(d) and 7(e).

(l) “Severance Benefits” shall mean (i) continued payment of Base Salary during
the Severance Term, payable in accordance with the Company’s regular payroll
practices, and (ii) subject to the Employee’s timely election of COBRA and
copayment of premium amounts at the active employees’ rate, payment of the
employer portion of the premiums for the Company’s group health and dental
program for the Employee (and his eligible dependents) in order to allow him to
continue to participate in the Company’s group health and dental program until
the earlier of (Y) 12 months from the Date of Termination, and (Z) the date the
Employee becomes re-employed and eligible for health and/or dental insurance,
provided that this provision is to be modified, as required, and by mutual
agreement of the parties, to comply with the non-

 

2



--------------------------------------------------------------------------------

Confidential

 

discrimination rules and other provisions and requirements of the Patient
Protection and Affordable Care Act.

(m) “Severance Term” shall mean the 12 month period, which commences on the
first pay day that is at least thirty-five (35) days from the Date of
Termination following termination by the Company without Cause or by Employee
for Good Reason.

Section 2. Acceptance and Term.

The Company agrees to employ Employee on an at-will basis, and Employee agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein. The term of employment (referred to herein as
the “Term”) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as Chief Financial Officer of the Company (together with such
other position or positions consistent with Employee’s title or as the Company
shall specify from time to time) and shall have such duties and responsibilities
commensurate therewith, and such other duties as may be assigned and/or
prescribed from time to time by the Chief Executive Officer and/or the Board.

(b) Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable or religious
activities and community affairs, and (iii) managing Employee’s personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii), and (iii) shall be limited by Employee so as not to
interfere, individually or in the aggregate, with the performance of Employee’s
duties and responsibilities hereunder. Employee represents that he has provided
the Company with a comprehensive list of all outside professional activities
with which he is currently involved or reasonably expects to become involved. In
the event that, during his employment by the Company, the Employee desires to
engage in other outside professional activities, not included on such list,
Employee, will first seek written approval from the CEO or President and such
approval shall not be unreasonably withheld.

Section 4. Compensation.

(a) Base Salary. In exchange for Employee’s satisfactory performance of his
duties and responsibilities, Employee initially shall be paid a bi-weekly Base
Salary of $10,192.30 ($265,000 on an annualized basis), payable in accordance
with the regular payroll

 

3



--------------------------------------------------------------------------------

Confidential

 

practices of the Company. The Employee’s Base Salary shall be reviewed not less
than once annually by the Board or the Compensation Committee of the Board. All
payments in this Agreement are on a gross, pre-tax basis and shall be subject to
all applicable federal, state and local withholding, payroll and other taxes.

(b) Bonus. In addition to the Base Salary, Employee will be eligible for the
following bonus compensation:

(i) Target Bonus: Employee will be eligible to earn an annual target bonus of up
to 30% of his Base Salary (the “Target Bonus”). The actual amount of such bonus,
if any, will be determined by the Board and Employee’s manager in their sole
discretion, based upon Company performance, Employee’s achievement of a series
of performance milestones, and any other factors that the Board, in its
discretion, deem appropriate. Please note that Employee’s achievement of such
milestones, as well as the amount of any bonus, shall be determined by the Board
and Employee’s manager in their sole discretion. Typically, bonuses, if any, are
paid out no later than March 15 of the year following the applicable bonus year.
Please also note that Employee must be employed by Aegerion at the time of any
such bonus payment in order to be eligible for any such payment.

(ii) Signing Bonus: In addition to the Target Bonus, Employee also will be
eligible to receive a one-time cash sign-on bonus in the amount of $25,000,
which will be paid out no later than 60 days following Employee’s commencement
of employment. Employee must be employed by Aegerion at the time of any such
bonus payment in order to be eligible for the payment. If, prior to the 12-month
anniversary of Employee’s start date, Employee resigns without Good Reason or
Aegerion terminates Employee’s employment for Cause, then Employee agrees to
repay to Aegerion the net amount of the signing bonus within 30 days of
Employee’s Date of Termination.

(c) Stock Options/Equity Grants. Subject to Board approval and as soon as
practicable on or after the Effective Date (but consistent with Company policy),
the Company will offer to you the option (the “Option Award”) to purchase
220,000 shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”). The Option Award shall have an exercise price equal to the fair
market value of the Common Stock on the date of grant (as determined by the
Board or Compensation Committee thereof). The Option Award shall be subject to
vesting and shall be issued pursuant to the terms of the Company’s 2010 Stock
Option and Incentive Plan (or a successor plan, if any) and subject to the terms
of a stock option agreement thereunder (collectively the “Equity Documents”).
The vesting schedule for Employee’s Option Award will be the vesting schedules
outlined in the Equity Documents (i.e., the option to purchase 132,000 shares
will vest over four years in equal monthly installments commencing immediately
upon the date of the grant, and the option to purchase 88,000 shares will vest
over four years in equal monthly installments commencing upon the date of
marketing approval of Lomitapide by the FDA). The full terms and conditions
related to these option grants shall be set forth in the Equity Documents and to
the extent that there is any inconsistency between this Agreement and the Equity
Documents, the Equity Documents shall control.

 

4



--------------------------------------------------------------------------------

Confidential

 

Section 5. Employee Benefits.

During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). Employee also shall be eligible to accrue up to four weeks
of paid vacation time per calendar year, which shall be accrued ratably, and the
same number of holidays, as well as any other benefits, in each case as
generally are allowed to similarly situated employees of the Company in
accordance with the Company policy as in effect from time to time. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Employee notice, and the right to do so is expressly reserved.

Section 6. Reimbursement of Business Expenses.

During the Term of Employment, the Company shall pay (or promptly reimburse
Employee) for documented, out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.

Section 7. Termination of Employment.

(a) General. Employee’s employment with the Company shall terminate upon the
earliest to occur of: (i) Employee’s death, (ii) a termination by reason of a
Disability, (iii) a termination by the Company with or without Cause, and (iv) a
termination by Employee with or without Good Reason. Notwithstanding anything
herein to the contrary, the payment (or commencement of a series of payments)
hereunder of any nonqualified deferred compensation (within the meaning of
Section 409A of the Code) upon a termination of employment shall be delayed
until such time as Employee has also undergone a “separation from service” as
defined in Treas. Reg. 1.409A-l(h), at which time such nonqualified deferred
compensation (calculated as of the date of Employee’s termination of employment
hereunder) shall be paid (or commence to be paid) to Employee on the schedule
set forth in this Section 7 as if Employee had undergone such termination of
employment (under the same circumstances) on the date of Employee’s ultimate
“separation from service.”

(b) Termination Due to Death or Disability. Employee’s employment under this
Agreement shall terminate automatically upon Employee’s death. The Company also
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, shall be entitled only to the Accrued
Obligations, and Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination;
provided,

 

5



--------------------------------------------------------------------------------

Confidential

 

however, that with respect to any Cause termination relying on clause (i),
(ii) or (v) of the definition of Cause set forth in Section 1(d) hereof, to the
extent that such act or acts or failure or failures to act are curable, Employee
shall be given 15 days’ written notice by the Company of its intention to
terminate him with Cause, such notice to state the act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such 15 day notice period unless Employee has fully cured such act or acts or
failure or failures to act, to the Company’s complete satisfaction, that give
rise to Cause during such period.

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 7(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Employee’s
sole and exclusive remedy upon a termination of employment by the Company with
Cause shall be receipt of the Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes an effective Release of
Claims as described in Section 7(g), Employee shall be eligible for:

(i) The Accrued Obligations;

(ii) The Severance Benefits; and

(iii) Acceleration of the vesting of 100% of Employee’s then outstanding
unvested equity awards, such that all unvested equity awards vest and become
fully exercisable or non-forfeitable as of the Date of Termination; provided
that such termination without Cause and the Date of Termination occurs within
eighteen (18) months after a Sale Event (as defined in the Equity Documents)
(the “Accelerated Equity Benefits”), in which case Employee shall have ninety
(90) days from the Date of Termination to exercise the vested equity awards.

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits (and, in
the case of such a termination within eighteen (18) months after a Sale Event,

 

6



--------------------------------------------------------------------------------

Confidential

 

the Accelerated Equity Benefit), subject to his execution of the Release of
Claims, and the Accrued Obligations.

In addition, the Severance Benefit set forth in Section l(l)(i) shall be reduced
dollar for dollar by any compensation Employee receives from another employer
during the Severance Term. Employee agrees to give prompt notice of any
employment during the Severance Term and promptly shall respond to any
reasonable inquiries concerning his employment activities. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts. The foregoing shall not create any obligation on the
Employee’s part to seek re-employment after the Date of Termination.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 7(d) hereof. Following such termination of
Employee’s employment by Employee with Good Reason, except as set forth in this
Section 7(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, Employee’s sole
and exclusive remedy upon a termination of employment with Good Reason shall be
receipt of the Severance Benefits (and, in the case of such a termination within
eighteen (18) months after a Sale Event, the Accelerated Equity Benefit),
subject to his execution of the Release of Claims, and the Accrued Obligations.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 7(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Employee’s sole and exclusive remedy upon a
termination of employment by Employee without Good Reason shall be receipt of
the Accrued Obligations.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of the Severance Benefits pursuant to subsection (d) or (e) of this Section 7
(other than the Accrued Obligations) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) in accordance with the time limits set forth therein.

 

7



--------------------------------------------------------------------------------

Confidential

 

If Employee fails to execute the Release of Claims in such a timely manner, or
timely revokes Employee’s acceptance of such release following its execution,
Employee shall not be entitled to any of the Severance Benefits. Further, to the
extent that any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
thirty-fifth (35th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such thirty-fifth (35th) day, after which any remaining
Severance Benefits shall thereafter be provided to Employee according to the
applicable schedule set forth herein.

Section 8. Confidentiality Agreement; Cooperation.

(a) Confidentiality Agreement. As a condition of Employee’s employment with the
Company under the terms of this Agreement, Employee shall execute and deliver to
the Company the Confidentiality Agreement, in the form attached hereto as
Exhibit A. The parties hereto acknowledge and agree that this Agreement and the
Confidentiality Agreement shall be considered separate contracts. In addition,
Employee represents and warrants that he shall be able to and will perform the
duties of this position without utilizing any confidential and/or proprietary
information that Employee may have obtained in connection with employment with
any prior employer, and that he shall not (i) disclose any such information to
Aegerion, or (ii) induce any Aegerion employee to use any such information, in
either case in violation of any confidentiality obligation, whether by agreement
or otherwise.

(b) Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. Company agrees that, to the extent feasible, Employee’s required
cooperation under this Section shall be reasonably scheduled so as not to
materially interfere with Employee’s gainful employment elsewhere. The Company
shall reimburse Employee for any reasonable out-of-pocket expenses incurred in
connection with Employee’s performance of obligations pursuant to this
Section 8(b).

 

8



--------------------------------------------------------------------------------

Confidential

 

Section 9. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

Section 10. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a) If at the time of the Employee’s separation from service within the meaning
of Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

9



--------------------------------------------------------------------------------

Confidential

 

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-l(h).

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

Section 11. Successors and Assigns.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. This Agreement may be assigned by the
Company without Employee’s prior consent. The Company shall require any
successor to all or substantially all of the assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

Section 12. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

10



--------------------------------------------------------------------------------

Confidential

 

Section 13. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 14. Governing Law and Jurisdiction.

This is a Massachusetts contract and shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts without giving
effect to the conflict of laws principles of such state. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the First Circuit. To the extent that any court action is
initiated to enforce this Agreement, the parties hereby consent to the
jurisdiction of the state and federal courts of the Commonwealth of
Massachusetts. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

Section 15. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 16. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 17. Entire Agreement.

This Agreement, together with the Confidentiality Agreement attached hereto and
the Equity Documents, constitutes the entire understanding and agreement of the
parties hereto

 

11



--------------------------------------------------------------------------------

Confidential

 

regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties (including any offer letter given to Employee)
relating to the subject matter of this Agreement; provided however, that
Employee remains subject to those conditions set forth in the offer letter
regarding completion of an employment application and background and/or
reference checks to the Company’s satisfaction, in addition to executing those
forms necessary for the processing of such background check.

Section 18. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 19 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 19. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 20. Gender Neutral.

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

AEGERION PHARMACEUTICALS, INC.

 

By: Title: EMPLOYEE

 

Mark Fitzpatrick

48 Harrison St.

Newton, MA 02461

 

12